DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
	Applicant’s amendment filed August 5, 2022 has been entered.  No claims have been amended.  Claim 12 remains withdrawn from further consideration.  Claims 1-6, 8-11 and 13-19 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm et al. (US 2004/0266966) in view of Gray et al. (WO 93/19924).
Regarding claims 1-5 and 19, Schramm et al. teach and suggest a process for producing a pipe (Abstract; paragraphs [0001] and [0010]) from a polyethylene composition comprising/consisting essentially of forming an uncrosslinked (paragraphs [0007] and [0054]) polyethylene composition into a tube/pipe (Abstract; paragraphs [0001] and [0010]) wherein the polyethylene composition is a multimodal (Abstract; paragraphs [0001] and [0008]) high-density polyethylene (Abstract; paragraphs [0008], [0019], [0061]; densities up to 0.950 g/cc disclose a range of densities that overlap with the claimed range). The polyethylene utilized to make the pipe consists of the disclosed multimodal polyethylene (paragraphs [0061]-[0063]; i.e. composition comprises at least 95 wt.%).  Schramm et al. do not teach stretching the pipe/tube in the axial direction and peripheral direction as claimed to obtain a biaxially oriented pipe having dimensions as claimed.
However Gray et al. (Abstract; page 2, line 30-page 3, line 30; page 6, lines 22-27: orienting at 15-25°C below the melting temperature; page 10, lines 5-32: 2-10 axial orientation, 1.1-2.5 hoop orientation, 1-25 mm wall thickness, 30-500 mm outer diameter) teach analogous methods of producing biaxially oriented polyethylene pipes wherein the produced pipes are stretched in the axial direction and the peripheral direction in amounts within or which overlap the claimed ratios to produce pipes with outer diameters and wall thicknesses which are within or which overlap the claimed ratios and the stretching is performed at temperatures within or which overlap the claimed range.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Schramm et al. with either one of the secondary references, and to have biaxially oriented the pipe of Schramm et al. as suggested by Gray et al. (utilizing the amount of stretching, temperature of stretching and size of produced pipe suggested by the secondary references) for the purpose, as suggested by Gray et al., of improving the physical properties of the pipe while producing a pipe having size and dimensions known in the art to be effective for practical applications.  Schramm et al. disclose a pipe produced from a polyethylene composition.  The secondary reference discloses that the properties of polymeric/polyethylene pipes can be improved by biaxially orienting them as claimed.  One having ordinary skill in the art would have been motivated to orient the pipe of Schramm et al. as suggested by the secondary reference to improve the properties and functionality of the pipe, as needed, for particular applications. Overlapping ranges are prima facie obvious.
As to claims 6 and 8, Schramm et al. teach the density of the HDPE overlaps the claimed range (paragraphs [0008], [0019] and [0061]) and disclose a melt flow rate as low as 0.05 g/10 min to preferably about 1 g/10 min (paragraphs [0008], [0016] and [0020]), which is understood to overlap the claimed range of melt flow rate (e.g. a HDPE polyethylene melt flow rate value as low as 0.05 g/10 min tested at 2.16 kg would be expected to be less than 1 g/10 min or 4 g/10 min when tested at 5 kg, as one having ordinary skill in the art would recognize).
As to claim 9, Schramm et al. teach additives and fillers are optionally used (paragraphs [0050]-[0053]; claim 6).  If not used, Schramm et al. suggest 0 wt%.  If used, one having ordinary skill in the art would determine the quantity of additives or fillers to use as a routine expedient in order to achieve the desired effect of the additive or filler.
As to claim 10, Schramm et al. disclose a multimodal HDPE polyethylene composition as claimed, which suggests substantially the same or similar melting temperature. In view of the teaching of Gray, the target stretching temperature would be expected to be within or overlap the claimed range.  Further, the combination suggests utilizing substantially the same claimed and disclosed materials and orienting at temperatures within and which overlap the claimed and disclosed ranges.
As to claim 11, the combination reasonably suggests a continuous process. The motivation to combine the references is that same as that set forth above.  Further, converting a batch process to a continuous process is prima facie obvious absent a showing of new or unexpected results (see MPEP 2144.04 V E).   
As to claim 13, the combination teaches an outer diameter and axial draw ratio that overlaps the claimed range as set forth above in the rejection of claim 1.  Further, Schramm et al. teach the HDPE composition consists of the multimodal composition as set forth in the rejection of claim 1.  Further still, the melt flow rate of the composition of Schram et al. is understood to overlap the claimed range as set forth in the rejection of claims 6 and 8 above.  
As to claim 14, Schramm et al. disclose a multimodal HDPE polyethylene composition as claimed, which suggests substantially the same or similar melting temperature. In view of the teaching of Gray, the target stretching temperature would be expected to be within or overlap the claimed range.  Further, the combination suggests utilizing substantially the same claimed and disclosed materials and orienting at temperatures within and which overlap the claimed and disclosed ranges.
As to claim 15, the combination reasonably suggests a continuous process. The motivation to combine the references is that same as that set forth above.  Further, converting a batch process to a continuous process is prima facie obvious absent a showing of new or unexpected results (see MPEP 2144.04 V E).   
As to claim 16, the combination teaches an outer diameter and axial draw ratio that overlaps the claimed range as set forth above in the rejection of claim 1.  Further, Schramm et al. teach the HDPE composition consists of the multimodal composition as set forth in the rejection of claim 1.  Further still, the melt flow rate of the composition of Schram et al. is understood to overlap the claimed range as set forth in the rejection of claims 6 and 8 above.  
As to claim 17, Schramm et al. disclose a multimodal HDPE polyethylene composition as claimed, which suggests substantially the same or similar melting temperature. In view of the teaching of Gray, the target stretching temperature would be expected to be within or overlap the claimed range.  Further, the combination suggests utilizing substantially the same claimed and disclosed materials and orienting at temperatures within and which overlap the claimed and disclosed ranges.
As to claim 18, the combination reasonably suggests a continuous process. The motivation to combine the references is that same as that set forth above.  Further, converting a batch process to a continuous process is prima facie obvious absent a showing of new or unexpected results (see MPEP 2144.04 V E).   

Claims 1-6, 8-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Asumalahti et al. (US 6,878,784) in view of Gray et al. (WO 93/19924).
Regarding claims 1-5 and 19, Asumalahti et al. teach and suggest a process for producing a pipe (col. 1, lines 41-60; col. 3, lines 25-37) from a polyethylene composition comprising/consisting essentially of forming a polyethylene composition into a tube/pipe (col. 4, lines 62-67) wherein the polyethylene composition is a multimodal high-density polyethylene (col. 1, line 41-60; col. 3, lines 25-37; Example 1; densities up to 0.965 g/cc disclose a range of densities that overlap with the claimed range and 0.941 g/cc in Example 1 is within the claimed and disclosed range for HDPE). The polyethylene utilized to make the pipe consists of the disclosed multimodal polyethylene (Example 1; i.e. composition comprises at least 95 wt.%). Asumalahti et al. do not disclose the polyethylene is crosslinked at any point.  Asumalahti disclose a pipe with an outer diameter 110 mm and a wall thickness of 10 mm (col. 3, lines 57-62).  Asumalahti et al. do not teach stretching the pipe/tube in the axial direction and peripheral direction as claimed to obtain a biaxially oriented pipe having dimensions as claimed.
However Gray et al. (Abstract; page 2, line 30-page 3, line 30; page 6, lines 22-27: orienting at 15-25°C below the melting temperature; page 10, lines 5-32: 2-10 axial orientation, 1.1-2.5 hoop orientation, 1-25 mm wall thickness, 30-500 mm outer diameter) teach an analogous method of producing biaxially oriented polyethylene pipes wherein the produced pipes are stretched in the axial direction and the peripheral direction in amounts within or which overlap the claimed ratios to produce pipes with outer diameters and wall thicknesses which are within or which overlap the claimed ratios and the stretching is performed at temperatures within or which overlap the claimed range.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Asumalahti et al. with Gray et al., and to have biaxially oriented the pipe of Asumalahti et al. as suggested by the secondary reference (utilizing the amount of stretching, temperature of stretching and size of produced pipe suggested by the secondary references) for the purpose, as suggested by the secondary reference, of improving the physical properties of the pipe while producing a pipe having size and dimensions known in the art to be effective for practical applications.  Asumalahti et al. disclose a pipe produced from a polyethylene composition.  The secondary reference discloses that the properties of polymeric/polyethylene pipes can be improved by biaxially orienting them as claimed.  One having ordinary skill in the art would have been motivated to orient the pipe of Asumalahti et al. as suggested by the secondary reference to improve the properties and functionality of the pipe, as needed, for particular applications. Overlapping ranges are prima facie obvious.
As to claims 6 and 8, Asumalahti et al. teach the density of the HDPE is within or overlaps the claimed range (Example 1; col. 1, lines 41-60; col. 3, lines 25-37) and disclose a melt flow rate preferably of 0.3 – 1.0 g/10min under a 5 kg test (col. 3, lines 12-22).
As to claim 9, Asumalahti et al. teach additives and fillers are optionally used (col. 6, lines 37-44).  If not used, Asumalahti et al. suggest 0 wt.%.  If used, one having ordinary skill in the art would determine the quantity of additives or fillers to use as a routine expedient in order to achieve the desired effect of the additive or filler.
As to claim 10, Asumalahti et al. disclose a multimodal HDPE polyethylene composition as claimed, which suggests substantially the same or similar melting temperature. In view of the teaching of Gray, the target stretching temperature would be expected to be within or overlap the claimed range.  Further, the combination suggests utilizing substantially the same claimed and disclosed materials and orienting at temperatures within and which overlap the claimed and disclosed ranges.
As to claim 11, the combination reasonably suggests a continuous process. The motivation to combine the references is that same as that set forth above.  Further, converting a batch process to a continuous process is prima facie obvious absent a showing of new or unexpected results (see MPEP 2144.04 V E).   
As to claim 13, the combination teaches an outer diameter and axial draw ratio that overlaps the claimed range as set forth above in the rejection of claim 1.  Further, Asumalahti et al. teach the HDPE composition consists of the multimodal composition as set forth in the rejection of claim 1.  Further still, the melt flow rate of the composition of Asumalahti et al. is understood to overlap the claimed range as set forth in the rejection of claims 6 and 8 above.  

As to claim 14, Asumalahti et al. disclose a multimodal HDPE polyethylene composition as claimed, which suggests substantially the same or similar melting temperature. In view of the teaching of Gray, the target stretching temperature would be expected to be within or overlap the claimed range.  Further, the combination suggests utilizing substantially the same claimed and disclosed materials and orienting at temperatures within and which overlap the claimed and disclosed ranges.
As to claim 15, the combination reasonably suggests a continuous process. The motivation to combine the references is that same as that set forth above.  Further, converting a batch process to a continuous process is prima facie obvious absent a showing of new or unexpected results (see MPEP 2144.04 V E).   
As to claim 16, the combination teaches an outer diameter and axial draw ratio that overlaps the claimed range as set forth above in the rejection of claim 1.  Further, Asumalahti et al. teach the HDPE composition consists of the multimodal composition as set forth in the rejection of claim 1.  Further still, the melt flow rate of the composition of Asumalahti et al. is understood to overlap the claimed range as set forth in the rejection of claims 6 and 8 above.  
As to claim 17, Asumalahti et al. disclose a multimodal HDPE polyethylene composition as claimed, which suggests substantially the same or similar melting temperature. In view of the teaching of Gray, the target stretching temperature would be expected to be within or overlap the claimed range.   Further, the combination suggests utilizing substantially the same claimed and disclosed materials and orienting at temperatures within and which overlap the claimed and disclosed ranges.
As to claim 18, the combination reasonably suggests a continuous process. The motivation to combine the references is that same as that set forth above.  Further, converting a batch process to a continuous process is prima facie obvious absent a showing of new or unexpected results (see MPEP 2144.04 V E).   

Response to Arguments
	Applicant’s arguments filed August 5, 2022 have been fully considered.  Applicant’s arguments regarding support for the term “uncrosslinked” have been fully considered and they are persuasive.  The examiner agrees that the weight of the evidence supports a conclusion that applicant was in possession of the claimed invention.  As such, the section 112(a) rejection has been withdrawn. It is also noted that the examiner agrees that the language of claim 19 excludes a crosslinking step. Further, applicant’s arguments regarding the teaching of the combination of either one of Schramm et al. or Asumalahti et al. with Ek et al. have been fully considered and they are persuasive.  Namely, the examiner agrees that one having ordinary skill in the art would not ignore the teaching of crosslinking the material set forth in Ek et al. while separately implementing the teaching to stretch the material.  One would not likely read the crosslinking and stretching teaching in Ek et al. in isolation from each other. Therefore, a reliance on Ek et al. introduces a suggestion to also crosslink the material of the primary references.  As such, the combinations that rely upon Ek et al. can’t meet the claimed invention because the stretching in the claims is necessarily performed on an uncrosslinked bimodal or multimodal HDPE.  Accordingly, the rejections that rely upon the stretching teaching of Ek et al. have been withdrawn.  
	Applicant’s arguments regarding the teaching of Gray et al. have been fully considered, but they are not persuasive.  Applicant argues that Gray et al. is also (i.e. just like Ek et al.) limited to stretching crosslinked materials.  This is not persuasive. Gray et al. do not require or explicitly teach that the thermoplastic material that is biaxially stretched is crosslinked.  Gray et al. teach biaxial stretching of polyethylene thermoplastic materials as set forth above in the office action.  There is nothing in Gray et al. that requires crosslinking the material prior to stretching it (e.g. also see pages 2-4 and the examples).  As such, the rejection of either one of Schramm et al. or Asumalahti et al. in view of Gray et al. is still understood to be proper.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742